Citation Nr: 1532998	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches and dizziness (claimed as traumatic brain injury (TBI)).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 2007 to May 2007, and served on active duty from October 2007 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for a TBI.  Though the Veteran initially claimed entitlement to service connection for a TBI, the Board has recharacterized the issue to more accurately reflect the Veteran's contentions.  The change is reflected on the cover page.

In January 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board remanded the case in October 2014 to afford the Veteran a VA rating examination.  The case has now been returned to the Board.


FINDING OF FACT

The Veteran's residuals of a head injury are related to military service, to include exposure to blasts from improvised explosive devises. 


CONCLUSION OF LAW

The Veteran's residuals of a head injury were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for residuals of a head injury sustained in service as a result of exposure to explosive blasts.  For the reasons that follow, the Board concludes that service connection for residuals of a head injury is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In May 2009, the Veteran underwent a post-deployment screen.  There, the Veteran denied experiencing any TBI related events during deployment.  However, the following month the Veteran underwent further post-deployment screening.  At that time, the Veteran reported that during service he experienced a fall and a blow to the head.  He endorsed being dazed and seeing stars after the incident, and experiencing sensitivity to bright light, irritability, and headaches.  The accompanying note states that the Veteran screened positive for TBI.  In later follow up records from July 2009, the Veteran endorsed moderate dizziness if standing up, particularly on quick movement.  He also noted moderate loss of balance accompanying the dizziness, especially when rising quickly from a seated position, as well as moderately poor coordination, which he related to sports and catching balls/frisbees.  He stated that prior to service he had exceptional balance, and that now he had trouble standing on one foot.  The social worker conducting the assessment concluded the findings were consistent with TBI.

June 2009 VA treatment records show the Veteran tested positive for TBI screening.  The report specifically noted incidents including a fall and a blow to the Veteran's head, which was immediately followed by the Veteran being "dazed", confused and "seeing stars."  Symptoms thereafter included sensitivity to bright light, irritability and headaches.  A second level TBI screening conducted in July 2009 reported 3 incidents of vehicular injury, 3 incidents of blast exposure from Improved Explosive Devices (IED).  The blast details were noted as "blast primary" at a distance of 50 feet of more, and 3 additional episodes of tertiary blasts.  The report notes that disorientation or confusion resulted 5 or more times, with the longest duration lasting less than 30 minutes.  The report also notes a period of posttraumatic amnesia, occurring 5 or more times, and lasting less than 30 minutes.  The report denies penetration of the skull, and the Veteran endorsed wearing a helmet.  Other neurobehavioral symptoms included feeling dizzy, loss of balance, poor coordination, headaches, nausea, vision problems, sensitivity to light and noise, difficulty hearing, numbness or tinging on body parts, loss or increase in appetite, poor concentration, forgetfulness, difficulty making decisions, slowed thinking, fatigue, difficulty falling or staying asleep, anxiousness, depression, irritability, and poor frustration tolerance.  The examiner concluded the evidence appeared to meet the criteria for having experienced a concussion/minimal TBI while deployed, adding that the appearance of dizzy spell symptoms suggested a vestibular etiology.

December 2010 VA treatment records show the Veteran was in a car wreck around Christmas, and blacked out for a period of time prior to wrecking the car.  He endorsed insomnia, and felt like he had episodes of "bad migraines, feeling of like he is going to fall down, and need[ing] to lay down."  He also reported feelings nausea when this happens and tingly body parts.  He also stated that when he changed positions, such as when picking up something, he felt like everting moved around and he had to steady himself and sometimes had nausea.

January 2011 VA treatment records show the Veteran demonstrated signs of TBI including artery compression during probative and balance test and left-sided vision problems.  The Veteran also complained of symptoms of feeling off balance, dizziness, nausea and headaches.  A later January 2011 occupational therapy note states the Veteran felt off balance when he closed his eyes, and felt like he was rocking his chair when he tracked a light target on a white wall with his eyes.  He stated that after 30 seconds he felt nauseous and needed to move his head.  After 40 minutes of treatment, the Veteran was unable to continue because of increased symptoms of nausea and unsteadiness.

July 2011 treatment notes show the Veteran complained of headaches.  August 2011 treatment notes show the Veteran attempted to do pencil push up exercises about every other day but felt he got headaches when he had to focus on something that close.  He also reported receiving new contact lenses in the last week but had difficulty "getting his eyes to work together."  He reported the letters looked "fussy" and moved around and came off the page, causing him to feel like he was going to get sick or dizzy.

However, in September 2011, the Veteran underwent a VA examination for evaluation of TBI.  The Veteran stated that he was exposed to improvised explosives and mortars, but denied any direct trauma or open injury due to explosives at a distance of 25 to 30 meters.  The Veteran endorsed loss of consciousness for 1 to 2 minutes, but denied seeking treatment.  He stated that following the incident he was not able to walk due to loss of balance and poor coordination, but that his condition was now improved and he was able to walk.  He said his memory was poor and he had to write down appointments.  He also endorsed feelings of agitation, and extreme, constant, daily headaches.  The Veteran also stated that he used to have seizures in the past, but took a lot of medication and currently did not experience any seizures.  The examiner noted that a January 2011 EEG was normal.  Based on a normal neurological examination and a negative CT scan examination of the head, the examiner determined the Veteran had a subjective history of TBI only.  

In January 2014, the Veteran testified at a hearing before the Board.  He stated that he was a gunner for convoy escort missions, during which time there were several mortars lodged over and in front of his convoy, rocking his truck to the point of knocking him unconscious for a minute or two.  He testified that at that time he saw stars and was dizzy, and had suffered headaches ever since that time and had begun taking seizure medication.  

An August 2014 VA treatment record noted a history of "spells" that were worked up with EEG being normal, with possible partial seizure activity considered but no clear myoclonic movements seen.  The diagnostic impression included an Axis III diagnosis of major depressive disorder secondary to TBI, specifically noting TBI was diagnosed in July 2009.  The report also noted a history of vestibular complaints with a negative audiology evaluation in October 2009.  The report indicates the Veteran had been using Antivert but had not had significant Vestibular training with TBI or ST, which could still be offered.  The Veteran reported his symptoms could occur with changing position, but were less of a problem over time and he was not using much Antivert on follow up.  The report stated this had gotten better and there were not current complaints of vertigo and there was no nystagmus.  

VA treatment records reflect usage of prescription drugs to treat headaches from December 2010 to September 2014.  However, October 2012 VA treatment records indicate the Veteran denied complaints of headaches or neck pain, vision loss of double vision, or memory loss.  July, August, September and October 2012 VA treatment notes from a psychologist determined the Veteran's memory (immediate, recent and remote) was intact.  July 2012 VA treatment records show complaints of insomnia, and in September 2014 the Veteran complained of balance difficulties, which the clinic stated could be related to either central vestibular problems or anxiety.

A January 2015 examination showed a positive diagnosis of TBI.  The examiner noted the Veteran also had a diagnosis of PTSD and had not worked since 2009, but had a bachelor of science and previously taught biology for 5 or 6 years before joining the Army.  The Veteran reported that his symptoms of PTSD and headaches started after he was discharged.  The Veteran denied having any head injury, and though he noted seeing explosions in service and remembering those events, he denied any resulting injury from those explosions.  The examiner noted the Veteran experienced constant headaches on daily basis, and also had periods where his memory "went blank" for a few seconds.  The Veteran also endorsed loss of balance, stating that when he closed his eyes he sometimes lost his balance, causing him to fall 2 to 3 times per week without injury.  The Veteran also noted that these symptoms caused him to stop driving.  He also reported insomnia, stating he sometimes could not fall asleep or stay asleep.  

The examiner noted the Veteran was exposed to more than 3 blasts during service, but none were severe enough to knock him down or cause injury.  The examiner also noted the Veteran took the following medications for TBI: trazadone, gabapentine, soloft and mirtazapine.  TBI symptoms noted included complaints of memory loss, though the examiner stated the Veteran was vague, noting he had a full memory of his career and denied problems in service and could remember everything but except his previous examinations.  The only other symptoms were objective, including constant mild to moderate headaches, hypersensitivity to light (though he was not wearing sunglasses), insomnia, memory blanks, and falling.  The examiner determined the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, such as migraine headaches or Meniere's disease.  The report indicated that neurophysiological testing, diagnostic imaging studies or other diagnostic procedures, laboratory tests, or any other significant tests had not been performed.

The examiner concluded that the Veteran's complaints of headaches, dizziness, and loss of balance were subjective only, and there was a lack of objective evidence showing chronicity.  The examiner felt the Veteran's complaints were more likely than not due to another etiology, not TBI.  Specifically, the examiner found the September [sic] 2014 treatment note was significant in that it indicated a history of vestibular complaints (with negative Audiology results in 2009), and stated "This has gotten better.  No current complaints of vertigo, no nystagmus in office."  The examiner also pointed to a 2009 second level TBI examination that did not indicate headaches were likely due to TBI, but rather seemed related to emotional stress.  The examiner further noted that recent medical records were silent as to complaints for headaches.

There is conflicting medical evidence contained in the claims file regarding a diagnosis of TBI.  Though the July 2009 VA treatment records showed a positive screen for TBI and ensuing treatment for symptoms, the September 2011 VA examiner determined the Veteran had a subjective history of TBI only.  However, continuous VA treatment notes beginning in 2009 indicate a diagnosis and treatment for TBI, considering the head injury as the cause of many of the Veteran's symptoms.  Further, the January 2015 VA examiner diagnosed the Veteran with TBI despite his conclusion that the symptoms the Veteran complained of were unrelated to the TBI.  Resolving reasonable doubt in favor of the Veteran, the Board finds a diagnosis of a TBI is established by the evidence of record.  Moreover, there is ample evidence contained within the Veteran's medical records of his claimed residual, including headaches, dizziness, lack of balance and memory loss.  The first element of service connection is thus satisfied.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a Cannon Crewmember, and the Veteran's service personnel records indicate that his duties included detecting and avoiding improvised explosive devices during his deployment to Iraq.  Therefore, the Veteran's account that he hit his head due to the impact from a blast or explosion is consistent with the places, types, and circumstances of the Veteran's service.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's lay statement regarding an in-service head injury is credible and sufficient to establish the occurrence of this claimed in-service injury.  38 U.S.C.A. § 1154 (West 2014).

Last, the Board also finds that the preponderance of the evidence weighs in favor of finding of nexus between the Veteran's residuals of TBI and service.  The September 2011 and January 2015 VA examiners both noted the Veteran's history of exposure to explosive blasts, but both determined that the Veteran's symptoms were subjective and there was no objective evidence of a TBI.  However, the VA treatment records are replete with findings of TBI related symptoms.  Beginning the with Veteran's May 2009 post-deployment examination, the Veteran screened positive for TBI and consistently reported seeing stars, feeling dizzy, having severe headaches and feeling off balance, among other symptoms, and has been continuously medicated for these symptoms.  The January 2015 examiner determined that the Veteran's symptoms were likely due to other etiologies, but, likewise provided no objective evidence to support this conclusion, noting only treatment notes that reflected improved symptoms or a psychiatric etiology.  Moreover, the Veteran testified to continuous symptoms beginning after exposure to IED blasts.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no reason to doubt the Veteran's credibility in this case; indeed, his reports of experiencing residual symptoms since his head injuries have been consistent throughout the record.  

In light of the VA treatment records, the service as a gunner for a convoy escort, and the Veteran's competent and credible statements regarding in-service injury and continuing symptoms, the Board finds that service connection for residuals of a head injury is warranted. 


ORDER

Entitlement to service connection for residuals of a head injury, to include headaches and dizziness (claimed as TBI) is warranted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


